DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1 - 6 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of claim 1, no prior art of record doesn’t teach alone or in combination:
A charge-discharge control system comprising an electronic control unit configured to: 
calculate an amount of change in the output voltage of the electric power supply device per unit time such that the amount of change in the output voltage of the electric power supply device per unit time is smaller when the full charge capacity is low than when the full charge capacity is high, in combination with the remaining claim elements of claim 1.
As to claims 2 - 4 and 6, the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 5, no prior art of record doesn’t teach alone or in combination:
A charge-discharge control system that is applied to a vehicle comprising:
an electronic control unit configured to: calculate an amount of change in the output voltage of the electric power supply device per unit time such that the amount of 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to Ijichi et al. (US # 20160149415).
The target SOC setting section 35 reads a target SOC, which is the target value of the SOC of the storage battery 4, from, for example, a storage section (not shown) of the control device 7, the target SOC being pre-stored in the storage section, and outputs the target SOC to the subtractor 36. The subtractor 36 outputs a deviation of the SOC of the storage battery 4 from the target SOC to the feedback compensation section 37. The deviation is a value obtained by subtracting the SOC of the storage battery 4 from the target SOC of the storage battery 4 [0055].
- The US Patent by Nii (US # 5650931). 
a state of charge of said battery and correction means for correcting generator output so as to one of decrease and increase an output in accordance with the detected state of charge when the detected state of charge is one of higher than a predetermined upper limit.
- The US Patent Application Publication to Higashitani et al. (US # 20170240162).

Neither Purkiss nor Miller teaches alone or in combination a charge-discharge of a vehicle controlling adjusting charging and discharging of a battery based on the calculation of output voltage of the electric power supply device, as explained in paragraph 2 above.                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859